In a proceeding to invalidate a petition designating James F. X. Doyle as a candidate in the primary election to be held on September 14, 1993, for nomination of *799the Conservative Party as its candidate for the public office of Judge of the Family Court, Suffolk County, the appeal is from a judgment of the Supreme Court, Suffolk County (Gowan, J.), entered September 8, 1993, which, after a hearing, granted the application.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the proceeding is dismissed, and the Board of Elections of the County of Suffolk is directed to restore the name of James F. X. Doyle to the appropriate ballot.
The failure of candidate James F. X. Doyle to list on certain of his designating petition sheets a committee to fill vacancies or at least three enrolled voters of the party as a committee to fill vacancies did not require the striking of the signatures on those sheets and the resulting invalidation of his petition where, as here, a vacancy which could be filled only by a committee to fill vacancies had not occurred (Election Law § 6-134 [11]). Mangano, P. J., Balletta, Eiber and Ritter, JJ., concur.